Name: 82/281/EEC: Commission Decision of 16 April 1982 authorizing the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-05-08

 Avis juridique important|31982D028182/281/EEC: Commission Decision of 16 April 1982 authorizing the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (Only the German text is authentic) Official Journal L 126 , 08/05/1982 P. 0020 - 0021*****COMMISSION DECISION of 16 April 1982 authorizing the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (Only the German text is authentic) (82/281/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural plant species (1), as last amended by Council Directive 80/1141/EEC (2), and in particular Article 15 (2) and (3) thereof, Having regard to the application lodged by the Federal Republic of Germany, Whereas, under Article 15 (1) of the said Directive, seeds and propagating material of varieties of agricultural plant species which have been officially accepted during 1979 in at least one of the Member States and which also meet the conditions laid down in the said Directive are, with effect from 31 December 1981, no longer subject to any marketing restrictions relating to variety in the Communitiy; Whereas, however, Article 15 (2) of the said Directive provides that a Member State may be authorized upon application to prohibit the marketing of seed and propagating material of certain varieties; Whereas the Federal Republic of Germany has applied for such authorization in respect of several varieties of beet, fodder plants, rape and cereals; Whereas the Commission, by its Decision 82/39/EEC (3), extended the period provided for in the said Article 15 (1) for the Federal Republic of Germany beyond 31 December 1981 until 31 March 1982 in respect of some of these varieties; Whereas the Commission has meanwhile completed its examination of the German application with regard to these varieties; Whereas the varieties Monered (fodder beet) and Barsica (rape) have been the subject of official growing trials in the Federal Republic of Germany; whereas the results of these trials have led the Federal Republic of Germany to decide that the one variety is not distinct, and that the value of the other for cultivation or use is inferior to other comparable varieties accepted in the Federal Republic of Germany; whereas account should also be taken of the fact that the variety Barsica (Brassica napus L. ssp. oleifera) is accepted in the Federal Republic of Germany provided its seed is intended for the production of green fodder for summer/autumn cropping; Whereas therefore the application of the Federal Republic of Germany in respect of these varieties should be granted; Whereas the measure provided for in this Decision is in accordance with the opinion of the Standing Committee on Seed and Propagating Material for Agriculture, HAS ADOPTED THIS DECISION: Article 1 1. The Federal Republic of Germany shall be authorized to prohibit the marketing in all of its territory of seed or propagating material of the following varities listed in the 1982 common catalogue of varieties of agricultural plant species: I. Fodder beet Beta vulgaris L. Monored II. Oil fibre plants Brassica napus L. ssp. oleifera Barsica 2. For the variety Barsica (Brassica napus L. ssp. oleifera) this authorization shall not be valid to the extent that its seed is intended for the production of green fodder for summer/autumn cropping. Article 2 The authorization given in Article 1 shall be withdrawn once it is established that the conditions thereof are no longer being satisfied. Article 3 The Federal Republic of Germany shall notify the Commission of the date from which it is making use of the authorization given under Article 1 and the detailed methods to be followed. The Commission shall inform the other Member States thereof. Article 4 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 16 April 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 225, 12. 10. 1970, p. 1. (2) OJ No L 341, 16. 12. 1980, p. 27. (3) OJ No L 16, 22. 1. 1982, p. 46.